Citation Nr: 0527641	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  03-20 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for 
postphlebitic syndrome of the left lower extremity with deep 
venous thrombosis, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran had active service from December 1976 to November 
1982.  

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which assigned an increased 
rating of 40 percent for the service-connected postphlebitic 
syndrome of the left lower extremity with deep venous 
thrombosis (hereinafter left leg disorder).  

In connection with his appeal the veteran testified before 
the undersigned at a video conference hearing in September 
2005.  A transcript of the hearing is associated with the 
claims file.


REMAND

At the September 2005 hearing, the veteran indicated that his 
service-connected left leg disorder had worsened since the 
last examination in 2002.  Specifically, he indicated the 
presence of symptomatology that might support an increased 
evaluation.  His representative specifically requested that 
the veteran be afforded a new VA examination.

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); Allday v. Brown, 7 Vet. App. 517, 
526 (1995) [where record does not adequately reveal current 
state of claimant's disability, fulfillment of duty to assist 
requires contemporaneous medical examination, particularly if 
there is no additional medical evidence which adequately 
addresses the level of impairment since previous 
examination]; see also Snuffer v. Gober, 10 Vet. App. 400 
(1997) [a veteran is entitled to a new VA examination where 
there is evidence that the condition has worsened since the 
last examination].

Also at the September 2005 hearing, the veteran stated that 
he has received VA outpatient care for his left leg disorder 
more recently than is documented in the claim file.  He also 
indicated that he was scheduled for treatment in October 
2005.

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Accordingly, for the reasons stated above, this case is 
REMANDED to the Veterans Benefits Administration (VBA) for 
the following actions:

1.  VBA should obtain the veteran's 
recent VA medical records and associate 
them with the veteran's claims folder.

2.  The veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
current manifestations and severity of 
his service-connected postphlebitic 
syndrome of the left lower extremity with 
deep venous thrombosis.  

?	The claims files must be reviewed by 
the examiner in conjunction with the 
examination.  
?	The examiner is asked to 
specifically address the presence of 
edema and/or ulceration, and if 
present, whether such edema and/or 
ulceration are/is persistent.  The 
examiner is also asked to discuss 
the presence of subcutaneous 
induration, stasis pigmentation and 
eczema.  
?	The examiner should also provide an 
opinion concerning the impact of the 
service-connected left leg 
disability on the appellant's 
ability to work.  
?	The rationale for all opinions 
expressed should  be provided.

The complete claim file should be 
forwarded to the examiner noted above. 

3.  VBA should also undertake any other 
development it determines to be 
indicated.

4.  Then, VBA should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and the requisite 
opportunity to respond.  The case should 
then be returned to the Board for further 
consideration, if otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

